Reeh, J.
The difference "between this rule and that in the case of John Fulton, (48 Fed. Rep. 191.) is that Mr. Moxham is the president of the plaintiff company, as well as the patentee named in the patent in suit, and the drawings and templates called lor by the subpoena dvees le-cum are those in the possession of Mr. Moxham, or of the plaintiff company. The general rule seems to he settled that a party to the suit, or the oflieer of a corporation party, may be subpoenaed to bring such documents as are material to the issue. In Murray v. Elston, 28 N. J. Eq. 212, it is said that a party to a suit can he compelled by a subpama du-ces tecum to produce papers and documents to be used on the trial as evidence, the court saying that, on general considerations of expediency and policy, it is difficult to perceive why documents and books whoso production would elucidate the issues involved in the suit should he more guarded or inaccessible in the hands of parties than in the custody of others, but that the statute of New Jersey making parties competent witnesses put the matter beyond doubt. In Bischoffsheim v. Brown, 29 Fed. Rep. 848, the court said:
“Parties to suits in equity, as well as in suits at law, are now competent witnesses in the courts of tiie United States, by statute, and may now be examined at the instance of their adversary. As a witness a party can be compelled, by a subpoena thices tecum, to produce books, documents, and papers in bis possession, the same as any other witness. Merchants’ Nat. Bank v. State Nat. Bank, 3 Cliff. 201. He is bound to obey the writ, and be ready to produce the papers in obedience to the summons.”
In the ease of Edison Electric Light Co. v. U. S. Electric Lighting Co., 44 Fed. Rep. 294, and 45 Fed. Rep. 55, Judge Lacosibe required the production of documents by the officers of the corporation plaintiff, upon a subpoena duces tecum. In Wertheim v. Railway, etc., Co., 15 Fed. Rep. 716, the court held that the officers of a corporation might he compelled, by a subpoena duces tecum, to produce books and documents of the corporation, material to the issue. For the reasons set forth in the opinion in the matter of rule upon John Fulton, the witness must, in my judgment, produce before the examiner all drawings, in his possession or that of the plaintiff company, of rolls used in the manufacture of rails by or for the plaintiff, or the witness, as called for by the subpoena, down to the date of the patent in suit. When this is done, and the costs of this application are paid, the rule will be discharged.